MOTION to amend the remittitur granted, and when returned it will be amended by adding thereto the following:
"A Federal question was presented and necessarily passed upon by this Court. The insurance-carrier and the employer contended that because the injuries, which resulted in the death of claimant's intestate, occurred in Sequoia National Park, California, the Act of the Congress of June 2, 1920 (16 U.S.C.A., Sects. 66 and 67) and the Act of Congress of February 1, 1928 (ch. 15, vol. 45, Pt. 1, U.S. Statutes, p. 54) furnish the sole remedy for the recovery of damages, and that the Workmen's Compensation Law of the State of New York has no application. The question was raised at folios 105 and 213 of the record on appeal. This Court held that the Acts of Congress aforesaid do not furnish the sole remedy in such a case, and that the award under the Workmen's Compensation Law of the State of New York was proper." (See 273 N.Y. 511.) *Page 600